DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 6 are presented for examination.  The preliminary amendment filed 4-30-2021 cancelled claims 1 to 4 and added new claims 5 to 6.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-30-2021 have been considered by the examiner (see attached PTO-1449).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 2 of U.S. Patent No. 11,032,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims contains .
Claim 5 of the instant application is similar in scope to the patent claim of Murakami et al. (USP 11,032,027) except for the limitation of “the part of the second code word including a parity bit.” However, the added limitation does not change the claim scope and is not patentably distinct from the patent claim rather it is an obvious variation of the patent.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of the instant application is capable of performing the invented functions of the patent because of similar claim scopes and all the limitations in claim 5 of the instant application are found in the patent claim.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ 
The transmitting method and apparatus of the patent since the added limitation does not change the claim scope and does not create a patentably distinct claim.
The table below shows the similarities and differences between claim 5 of the instant application and claim 1 of the patent claims.  
US Patent 11,032,027
Instant Application 17/245,170
1. A transmitting method comprising:
5. (New) A transmitting method comprising:
selecting one coding scheme from a predetermined coding scheme set;
selecting one coding scheme from a predetermined coding scheme set; 

generating a plurality of information bit sequences by dividing transmission data;
performing an encoding process on each of the plurality of information bit sequences by using the selected coding scheme to generate a plurality of encoded bit sequences;
performing an encoding process on each of the plurality of information bit sequences by using the selected coding scheme to generate a plurality of encoded bit sequences;
modulating the plurality of encoded bit sequences to generate transmission symbols; 
modulating the plurality of encoded bit sequences to generate transmission symbols;
and transmitting a transmission frame onto which the transmission symbols are allocated, 
and transmitting a transmission frame onto which the transmission symbols are allocated,
wherein the predetermined coding scheme set includes first coding schemes of a first code length and second coding schemes of a second code length, code rates of the 


when one of the first coding schemes is selected, the encoding process includes
(i) generating a first code word as the encoded bit sequence from the information bit sequence according to a parity check matrix for the selected coding scheme, when one of the second coding schemes is selected, the encoding process includes (i) generating a second code word from the information bit sequence according to a parity check matrix for the selected coding scheme,
(i) generating a first code word as the encoded bit sequence from the information bit sequence according to a parity check matrix for the selected coding scheme, when one of the second coding schemes is selected, the encoding process includes (i) generating a second code word from the information bit sequence according to a parity check matrix for the selected coding scheme,

(ii) discarding a part of the second code word to generate a third code word, 

the part of the second code word including a parity bit, and
(iii) outputting the third code word as the encoded bit sequence.
and (iii) outputting the third code word as the encoded bit sequence.


Allowable Subject Matter
Claims 5 and 6 would be allowable once the double patenting rejection is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches a method and an apparatus for transmitting data and generating code-words.  For instance, Roh et al. (USPAP 2013/0286981) discloses a method and an apparatus for generating a codeword and transmitting control information.  Roh also teaches that a puncturing step cuts excessive bit of a basic code in generating a codeword of a different length.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with a novel element of: “when one of the second coding schemes is selected, the encoding process includes (i) generating a second code word from the information bit sequence according to a parity check matrix for the selected coding scheme, (ii) discarding a part of the second code word to generate a third code word, the part of the second code word including a parity bit, and (iii) outputting the third code word as the encoded bit sequence.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seier et al. 	(USPAP 2011/0261904) discloses techniques for data transmission using a high order modulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Shelly A Chase/Primary Examiner, Art Unit 2112